NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0560-16T3

ERIC D. AUSTIN and MARIA
AUSTIN,

          Plaintiffs-Respondents,

v.

MORRIS PLAINS
CONTRACTING, LLC, M&M
AT MORRIS PLAINS, LLC, and
PYRAMID CONTRACTING
CORPORATION,

          Defendants,

and

FRENCH & PARRELLO
ASSOCIATES, PA,

     Defendant-Appellant.
____________________________

                    Argued September 20, 2018 – Decided July 23, 2019

                    Before Judges Alvarez, Nugent and Reisner.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Middlesex County, Docket No. L-6099-13.
            Jerald F. Oleske argued the cause for appellants (Oleske
            & Oleske, LLP, attorneys; Jerald F. Oleske and Robert
            M. Brigantic, on the briefs).

            James S. Lynch argued the cause for respondents
            (Lynch, Lynch, Held & Rosenberg, PC, attorneys;
            James S. Lynch and John Randy Sawyer, of counsel and
            on the brief).

PER CURIAM

      Plaintiff Eric D. Austin suffered catastrophic injuries when he fell while

working at an industrial site.    A jury found defendant French & Parrello

Associates, PA (FPA or defendant) 73 percent liable for the accident, resulting

in a judgment for approximately $5.8 million in damages to plaintiff 1 and about

$380,000 to his wife Maria Austin on her per quod claim. Defendant appeals

from the May 26, 2016 judgment, and from an August 25, 2016 order denying

its motion for a new trial or for judgment notwithstanding the verdict.

      On this appeal, defendant presents the following points of argument 2 for

our consideration:


1
  Since the appeal focuses on Eric Austin's personal injury claim, we refer to
him as "plaintiff."
2
  Contrary to Rule 2:6-2(a)(1), defendant's point headings fail to note arguments
not presented to the trial court. In addition, defendant's procedural history and
statement of facts are rife with legal argument. We only consider legal
arguments set forth in point headings in the legal argument section of the brief.


                                                                          A-0560-16T3
                                       2
           POINT I
           THE VERDICT IN THIS CASE WAS NOT
           SUPPORTED BY CREDIBLE EVIDENCE AND
           RESULTED FROM MISTAKE, PARTIALITY,
           PREJUDICE AND PASSSION.

           POINT II
           PLAINTIFF'S EXPERT,  STEPHEN    ESTRIN,
           SHOULD NOT HAVE BEEN PERMITTED TO
           OFFER ANY OPINIONS REGARDING THE
           ALLEGED FAILURE TO DRAFT A FALL
           PROTECTION   PLAN   AND/OR    A    PRE-
           DEMOLITION ENGINEERING SURVEY.

           POINT III
           THE TRIAL JUDGE ERRED IN FAILING TO
           CHARGE THE JURY THAT IT COULD CONSIDER
           THE NEGLIGENCE OF PLAINTIFF'S EMPLOYER
           DANCO IN THE CONTEXT OF THE DEFENSE'S
           POSITION THAT THE ALLEGED CONDUCT OF
           MR. FISHER OF DANCO IN REQUIRING THE
           PLAINTIFF TO HARVEST COPPER OUTSIDE OF
           THE SAFETY OF THE CATWALK WAS THE SOLE
           AND PROXIMATE CAUSE OF THE ACCIDENT.

           POINT IV
           THE COURT IMPROPERLY CHARGED THE JURY
           THAT PLAINTIFF'S RECEIPT OF WORKERS'
           COMPENSATION      BENEFITS WERE   NOT
           ADEQUATE TO COMPENSATE THE PLAINTIFF
           FOR HIS INJURIES.




See Mid-Atlantic Solar Energy Indus. Ass'n v. Christie, 418 N.J. Super. 499,
508 (App. Div. 2011).
                                                                     A-0560-16T3
                                     3
            POINT V
            THE COURT ERRED IN FAILING TO GIVE A
            CURATIVE INSTRUCTION TO THE JURY DURING
            THE SUMMATION OF PLAINTIFF'S COUNSEL
            CONCERNING      PLAINTIFF'S   COUNSEL'S
            ASSERTION THAT FPA CHOSE NOT TO "BRING
            TANIS GIVENSKY INTO COURT."

            POINT VI
            THE MINIMAL ASSESSMENT OF COMPARATIVE
            NEGLIGENCE    AGAINST    THE   PLAINTIFF
            DEMONSTRATES       THAT     THE     JURY
            OVERLOOKED     OR    IGNORED    CRITICAL
            EVIDENCE IN THIS CASE.

            POINT VII
            SINCE IT WAS CLEAR FROM THE TESTIMONY
            OF MR. ESTRIN HIMSELF THAT THE WORK
            PLAN PUT IN PLACE BY DANCO FOR THE
            REMOVAL OF PRECIOUS METALS PRIOR TO
            MECHANICAL     DEMOLITION   WAS   "AN
            EXCELLENT" FALL PROTECTION PLAN, FPA
            COULD NOT BE FOUND NEGLIGENT.

            POINT VIII
            THE COURT ERRED IN CHARGING THE JURY
            THAT A MAN WHO MUST WORK TO LIVE IS NOT
            NECESSARILY NEGLIGENT WHENEVER HE
            CONTINUES TO WORK AFTER LEARNING OF A
            HAZARD.

      Preliminarily, we note that in a March 31, 2017 letter to the Clerk's Office,

defense counsel confirmed that "since the quantum of damages has not been

appealed, French & Parrello need not include in its revised appendix plaintiff's

medical records." Because defendant waived objection to the amount of the

                                                                           A-0560-16T3
                                        4
verdict and accordingly did not provide relevant portions of the trial record, we

decline to consider defendant's Point IV, concerning a jury charge that workers'

compensation benefits would not make plaintiff whole. See Joy v. Barget, 215
N.J. Super. 268, 272 (App. Div. 1987). The point is solely relevant to the

damage award.

      We affirm the denial of the motions for a new trial and judgment

notwithstanding the verdict substantially for the reasons stated by Judge Vincent

LeBlon in his August 25, 2016 oral opinion. None of defendant's remaining

arguments warrant disturbing the verdict, and except as addressed below, they

are without sufficient merit to require discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Plaintiff and his son Jared were working on a demolition project involving

several large industrial buildings. Their employer, Danco General Contracting

(Danco), was in the business of demolishing industrial structures, in exchange

for permission to "harvest" and resell valuable components of the buildings such

as copper piping. On the day of the accident, plaintiff and his son were assigned

to cut down and recover copper piping that was located near the ceiling of a

large room that was criss-crossed by catwalks or elevated platforms. Plaintiff,




                                                                         A-0560-16T3
                                       5
who was not wearing a harness or other fall protection equipment, fell fr om a

catwalk and suffered severe injuries, including traumatic brain damage.

      Danco had contracted with defendant FPA for the latter to provide and

oversee a safety plan for the job. A central issue in the case was whether FPA's

responsibility for planning and overseeing safety on the job site included fall

protection. Based on our review of the record, we conclude there was a material

factual dispute about that issue, which the trial judge properly let the jury

resolve.3

      At trial, as on this appeal, FPA contended that its responsibility was

limited to protecting the workers from environmental hazards, such as toxic

chemicals. However, there was sufficient trial evidence – including testimony

from Christopher Williams, one of FPA's on-site employees, and Daniel

Matarese, Danco's owner – from which reasonable jurors could conclude that

FPA undertook broader job safety responsibility, including fall protection. 4


3
   In fact, during oral argument of a mid-trial motion, defendant's counsel
conceded that "there's a dispute in the evidence as to what my client was hired
to do."
4
  In his deposition testimony, Matarese made several statements that were quite
damaging to defendant. In questioning Matarese at trial, defense counsel made
a zealous effort to rehabilitate that testimony. However, the jury could have
chosen to believe the answers Matarese gave to plaintiff's counsel at the
deposition.
                                                                          A-0560-16T3
                                       6
Moreover, the "Site-Specific Health and Safety Plan," which FPA prepared for

this job, specifically listed "General Demolition" hazards as well as

"Environmental" hazards. The general demolition hazards included "Slip, Trip ,

[and] Fall."

      In addition, at his deposition, Ed Hamilton, the FPA employee who

negotiated the contract with Danco, undermined FPA's defense based on an

exclusion in the contract with Danco. The clause stated that FPA was not

responsible for "construction" safety and practices. Hamilton testified that the

clause did not apply to this job, because it involved demolition and not

construction.

      As previously noted, plaintiff fell from an elevated catwalk while carrying

out an assignment to harvest copper piping. Plaintiff's son Jared, who was

working with his father at the time of the accident, testified that it was necessary

to climb over the railings of the catwalks and walk out on unprotected ductwork

in order to reach the copper piping. Photographic evidence corroborated his

testimony. The photographs showed the location of the copper piping and a

series of boot prints on the railings of the catwalks. From the boot prints near

the site of plaintiff's fall, a jury could reasonably infer that plaintiff fell while

standing on the railing of the catwalk.


                                                                             A-0560-16T3
                                          7
      Jared also testified that there were an insufficient number of harnesses and

lanyards at the job site. He testified that, several days before the accident, he

asked a supervisor for a harness to use and was told that there were only enough

harnesses for the workers assigned to the scissor lifts. Since Jared was working

on a high ladder that day instead of a scissor lift, he was not given a harness. In

his testimony, Matarese admitted there were not enough harnesses available for

all of the workers on the job site.

      Plaintiff presented a demolition safety expert, Stephen Estrin, who

testified in great detail about the deficiencies in defendant's performance of its

duties, including the failure to create a fall protection plan and properly

supervise its implementation. Defendant's argument that Estrin was unqualified

to testify as an expert is based on its contention that defendant was solely hired

to perform environmental safety engineering. However, Estrin did not testify

about environmental safety issues, and there was sufficient evidence to support

the factual assumptions that formed the basis for his demolition safety-related

opinions.5


5
   While an affidavit of merit was not required in this situation, we also agree
with plaintiff that defendant waived the issue by waiting until the start of the
trial to raise it. See Murphy v. New Rd. Const., 378 N.J. Super. 238, 242-43
(App. Div. 2005); Knorr v. Smeal, 178 N.J. 169, 180-81 (2003).


                                                                           A-0560-16T3
                                        8
      In short, both sides were represented by experienced attorneys who

zealously represented their clients, and both sides received an eminently fair

trial. Contrary to defendant's arguments, there was no basis for a directed

verdict at the close of plaintiff's evidence, the liability verdict was not against

the weight of the evidence, and the verdict was not a miscarriage of justice. See

R. 4:37-2(b); R. 4:49-1(a); Dolson v. Anastasia, 55 N.J. 2, 5-7 (1969); Dolan v.

Sea Transfer Corp., 398 N.J. Super. 313, 329-30 (App. Div. 2008). Defendant's

evidentiary issues either were not raised at trial and do not constitute plain error,

or are patently insubstantial and do not warrant disturbing the verdict. R. 2:10-

2; R. 2:11-3(e)(1)(E).

      Defendant's claim that plaintiff's counsel attempted to inflame the jury is

not supported by the record. For example, during plaintiff's brief, rambling trial

testimony, he mentioned a traumatic experience from his wife's childhood. It

would have been clear to the jury that plaintiff, who had suffered brain damage,

was giving a stream-of-consciousness, unresponsive answer to a question from

his attorney. Plaintiff's counsel did not elicit this testimony, and defense counsel

did not object to it. Contrary to another of defendant's arguments, it was not

improper for plaintiff's counsel to elicit testimony from Jared that Christopher

Williams's workplace nickname was "Kris Kringle." It was obvious from the


                                                                             A-0560-16T3
                                         9
testimony that the nickname, to which defense counsel also referred, was benign

and not pejorative.    Neither that reference nor any of the other testimony

defendant now cites as improper had a clear capacity to produce an unjust result.

See R. 2:10-2.

      Defendant's belated objections to the jury charge are likewise without

merit. At the charge conference, defense counsel waived his objection to the

instruction that the jury could not consider the employer's negligence as an issue

in the case, stating that, "if I can argue that the sole proximate cause of this

accident is the actions of Mr. Fisher [the Danco supervisor] then I'm fine."

Defense counsel also waived objection to the "work to live" charge, noting that

he would "deal with it."      Defense counsel's summation took full tactical

advantage of the expected jury charges to which he had agreed.6 Neither charge

was error, much less plain error. R. 1:7-2; R. 2:10-2.

      Defendant's argument concerning the relatively small amount of

negligence the jury attributed to plaintiff is likewise unpersuasive.      As an



6
  After both sides had given their summations, which took into account their
agreement at the charge conference, defense counsel asked Judge LeBlon to
reconsider the employer negligence issue, charge the jury as to Danco's
negligence, and change the verdict sheet. Judge LeBlon denied the requests,
noting that they were asserted untimely and granting them would cause plaintiff
"undue prejudice." We affirm that ruling for the reasons the judge stated.
                                                                          A-0560-16T3
                                       10
understandable litigation tactic, defense counsel's closing argument avoided

blaming the badly-injured plaintiff for the accident and instead focused blame

on one of the settling defendants, Morris Plains Contracting. In his closing,

plaintiff's counsel reminded the jury that even defendant's safety expert

attributed only "a little bit" of fault to plaintiff. Absent plain error, of which we

find none, defendant is not entitled to relief from the consequences of its chosen

trial strategies. See T.L. v. Goldberg, __ N.J. __, __ (2019) (slip op. at 18-19).

      Affirmed.




                                                                             A-0560-16T3
                                        11